WARD, Circuit Judge
(dissenting). I think the District Judge was right in holding the patent void for lack of invention. It was well known that a vegetable oil could be changed chemically into a hard fat by hydrogenation, and of course that at some stage of the process, before completé hydrogenation, it would be a homogeneous semisolid. It was also known that the process would not affect the edibility of the product. The product at all stages of the process was therefore old, and open to the public for any use of which it was capable. To apply it when semi-solid as a substitute for animal lard in cooking was no doubt novel and useful, but was not in my opinion invention. To one skilled in the chemical art, such a use was as obvious, if he thought about it at all, as were the many mechanical improvements which, though new and useful, have been held not to be inventions, because within the capacity of those skilled in the particular art. There was nothing revolutionary about this new use. There was no crying need, nor any problem to be met. The market was and still is abundantly supplied with mixtures of vegetable oils and animal fats which satisfactorily meet culinary needs. Yet the complainant is given a monopoly of all» semi-solid homogeneous hydrogenized vegetable oils, however produced, when applied to culinary purposes.